         Case 4:20-cv-05640-YGR Document 29 Filed 08/19/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 8/19/2020                Time: 1:40pm-2:08pm          Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR      Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff: Paul Riehle; Katherine Forrest; and Gary Bornstein
Attorney for Defendant: Richard Doren; and Karen Dunn

 Deputy Clerk: Frances Stone                         Court Reporter: Raynee Mercado


                                      PROCEEDINGS


STATUS RE SCHEDULING OF MOTION – HELD VIA ZOOM

Discussion re scheduling for the Motion for TRO at Dkt. No. 17

Defendant Apple Inc.’s Opposition filed by 12:00 p.m. (noon) on Friday, 8/21/2020.

Hearing on Motion for TRO will be held on Monday, 8/24/2020 at 3:00pm via Zoom platform.
